DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US 2011/0000374 (hereafter Tanaka) and further in view of Kim US 2006/0096461 (hereafter Kim) and Cluchey US 2006/0202365 (hereafter Cluchey).

Regarding claims 1 and 9, Tanaka teaches an anion fall generating device (Fig 1), comprising a water mist generator (21), an anion generator (generator comprising 22, 30, and 35 in Fig 1) disposed directly below the water mist generator (as shown in Fig 1), and an airflow propulsion unit (14, which is a fan/blower ¶56) disposed below the anion generator (as shown in Fig 1);
wherein water mist particles (particles mist generator 21) generated by the water mist generator and the anions (¶88, where the ions are negatively charged) generated by the anion generator are fused with each other under an action of the airflow propulsion unit to form a water mist anion fall (as shown in Fig 1);
the anion generator (2) uses a high voltage corona device with a point electrode needle (22 in Fig 1, ¶23, ¶62).
Tanaka does not teach
an airflow propulsion unit disposed directly below the anion generator;
wherein water mist particles are generated by a high frequency ultrasonic oscillation plate of the water mist generator.
Kim teaches an air cleaner device (Fig 1) comprising a water mist generator (80) and an airflow propulsion unit (60). The device of Kim flows the mist downwardly (as shown by the flow arrows in Fig 1) with a catch basin (water at the bottom of the device) and mist laden air then flowing out of the side of the device (via outlets 54; ¶68). The device of Kim teaches the air propulsion unit forcing the air downward toward the catch basin (as shown in Fig 1).
MPEP §2144.04 VI C states that mere rearrangement of parts which does not affect the operation of the device does not patentably distinguish the claimed invention from the prior art and is an obvious matter of design choice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the airflow propulsion unit (14) of Tanaka by incorporating the airflow propulsion unit (60) above the catch basin (water at the bottom of the device) of Kim as a matter of obvious rearrangement of parts (MPEP §2144.04 VI C). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the airflow propulsion unit (14) of Tanaka by incorporating the airflow propulsion unit between the catch basin (16) and the bottom of the anion generator (35) as a matter of obvious rearrangement of parts which would not affect the operation of the device.
The modification would have resulted in an airflow propulsion unit disposed directly below the anion generator.
Cluchey teaches a mist generator wherein atomizers and ultrasonic vibrators are recognized equivalents (¶2).
MPEP §2144.06 states that a prima facie case of obviousness exists to use art recognized equivalents. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer nozzles (21) of Tanaka by incorporating the ultrasonic vibrators (¶2) of Cluchey as a matter of obvious use of art recognized equivalents (MPEP §2144.06).
The modification would have resulted in wherein water mist particles are generated by a high frequency ultrasonic oscillation plate of the water mist generator, as one of ordinary skill in the art would have known that ultrasonic vibrators generate mist particles by high frequency ultrasonic oscillation plate.


Response to Arguments
The following is a response to Applicant’s arguments filed 22 Jun. 2022:

Applicant argues that the 102 rejection is overcome by amendment.
Examiner agrees and the rejection is withdrawn. However, upon further search and/or consideration, the pending claims are unpatentable in view of Tanaka, Kim, and Cluchey.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776